DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 20, 25, 28, 34, and 39  are objected to because of the following informalities:  
As to claim 1, the newly amended limitation of “wherein each of R1, R2…unsubstituted heterocyclic” is a repeat of language already found in the instant claim at lines 15-19 (excluding structures) and thus superfluous.
As to claim 20, the newly amended limitation of “wherein each of R1, R2…unsubstituted heterocyclic” is a repeat of language already found in the instant claim at lines 11-15 (excluding structures) and thus superfluous.
As to claim 25, which depends from claim 20, the recitation of “wherein Q corresponds to structure IIA” is superfluous as independent claim 20 already calls for said limitation.
Claim 28 objected to under 37 CFR 1.75 as being a substantial duplicate of claim 25. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
As to claim 34, the newly amended limitation of “wherein each of R1, R2…unsubstituted heterocyclic” is a repeat of language already found in the instant claim at lines 10-14 (excluding structures) and thus superfluous.
As to claim 39, which depends from claim 20, the recitation of “wherein Q corresponds to structure IIA” is superfluous as independent claim 20 already calls for said limitation.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 13, 15, 17, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "(neat)" in claim 2 is a relative term which renders the claim indefinite.  The term "(neat)" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Further, the recitation is in a “( )” and thus indefinite as to what is actually limiting said polar organic solvent.
Claims 13 and 17 recites the limitation "the conductive layer" in lines 1 and 3, respectively.  There is insufficient antecedent basis for this limitation in the claim as to which layer it is referring. Claim 1 recited “a seminal conductive layer” and thus antecedently referring to it properly should include the “seminal” as the layer deposited, ie. Copper, would be conductive as well.
Claim 15 recites the limitation "Cu++", “an acid”, “a suppressor” in lines 3, 4, and 7, respectively.  There is insufficient antecedent basis for this limitation in the claim as claim 1 already recites these features and it is indefinite if claim 15 further limits the specific components OR requires additional components, i.e. a different acid than from claim 1, etc. For examination on the merits, interpretation will be given that the claim further limits the antecedently claimed substituents of the composition.
Claim 19 recites the limitation "the polymeric moiety" in line 1. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6, 7, 12-14, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Barbieri et al (US 4,555,315) in view of En et al (US 2004/0134682 A1) OR in the alternative En in view of Barbieri.
As to claim 1, 6, 12-14, and 18, Barbieri discloses a process for electrodeposition of copper (abstract) onto printed circuit boards (col. 1 lines 38-40, Example 1) the method comprising: 
	contacting a metalizing substrate (Example 1 circuit board) ; and 
	supplying electrical current to the electrolytic deposition composition to deposit copper on the substrate (col. 6 lines 4-14); 
	wherein the aqueous electrolytic composition comprises: 
		copper ions (col. 5 lines 54); 
		an acid (col. 5 line 55); 
		a suppressor (col. 5 line 57 polyethylene glycol); 

		a quaternized poly(epichlorohydrin) (col. 5 line 62 as required by instant claim 18 which is inherently arranged in a block, alternating, or random configuration as required by instant claim 6)  comprising n repeating units corresponding to structure 1N and p repeating units corresponding to structure IP:

    PNG
    media_image1.png
    162
    614
    media_image1.png
    Greyscale

	wherein Q has a structure corresponding to NR1R2R3 wherein each of each of R2, R2 and R3 is independently selected from the group consisting of substituted or unsubstituted alkyl (col. 3 lines 62 methyl or ethyl)
	n is an integer between 3 and 35 (col. 3 lines 63-65 which overlap the instantly claimed ranges and thus prima facie obvious), 
	p is an integer between 0 and 25 (col. 3 lines 63-65 which overlap the instantly claimed ranges and thus prima facie obvious); 
	X is a halo substituent (Cl in structural formula); and 
	X- is a monovalent anion (Cl in structural formula col. 3), and wherein Q is 
	
    PNG
    media_image2.png
    107
    100
    media_image2.png
    Greyscale
 (See structural formula col. 3).

	Barbieri in view of En:
	Barbieri fails to explicitly disclose wherein the deposition on a circuit board comprises a dielectric or semiconductor base structure, comprising a seminal conductive layer on the base structure.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used the circuit board of En in the method of Barbieri because Babieri is discloses using the method to plate circuit boards and said structures of En are recognized structures of generic circuit boards and thus obvious to have plated the necessary copper layers therein.
	En in view of Barbieri:
	En fails to explicitly disclose the electroplating solution as claimed.
	Alternatively, it would have been obvious to one of ordinary skill in the art to have used the electroplating composition of Barbieri in the method of En because it is a recognized plating solution for plating circuit boards which enables high speed plating of copper to achieve a high rate of electrodepostion (Barbieri col. 1 lines 44-52) that provides a bright level copper deposit (Barbieri col. 6 lines 7-10).

As to claim 7, Barbieri discloses that R1, R2, or R3 are a lower alkyl between 1 and 3 atoms, (ethyl and methyl as cited above) but fails to explicitly disclose where R1, R2, or R3 as 
	However, providing an alkyl having at least three atoms is prima facie obvious due to the close structural similarity between an alkyl with 1 or 2 carbon atoms, i.e. providing a homolog by the addition of a CH2 group, and thus an expectation that the compounds similar in structure will have similar properties. See MPEP 2144.09.

As to claim 17, Barbieri and En further discloses an electrolytic circuit is established comprising the metalizing substrate comprising the conductive layer on a surface of the dielectric or semiconductor, an anode, the aqueous electrolytic composition in contact with said conductive layer and said anode, and a power source having a positive terminal in electrical communication with the anode and a negative terminal in electrical communication with the conductive layer; and a current is passed through said circuit to deposit copper, wherein copper is electro deposited on the seminal conductive layer at an average current density between about 1 and about 25 amps/din2 integrated over the metalizing substrate (Barbieri col. 6 lines 3-15 and En [0035]-[0038], [0392]-[0393] among other passages).  

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Barbieri, as modified by En, OR En, as modified by Barbieri, as applied to claim 1 above, and further in view of Sierakowski et al (US 2003/0111349 A1)
As to claims 2 and 11, both Barbieri and En fail to explicitly disclose the use of a polar organic solvent in the plating bath.

	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used ethylene glycol of Sierakowski in the plating bath of Barbieri, as modified by En, OR En, as modified by Barbieri, in order to reduce gas formation at the anode, reduce overall applied potential, and increase copper production rate.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Barbieri, as modified by En, OR En, as modified by Barbieri, as applied to claim 1 above, and further in view of Wang et al (US 2004/0249177 A1).
As to claims 4 and 5, both Barbieri and En fail to explicitly disclose additional repeating units of residues of at least one alkylene oxide selected from the group is listed in instant claim 5.
	Wang discloses additional repeating units of residues of at least one alkylene oxide with cyclid amine groups and epichlorohydrin ([0031]) using ethylene oxide and propylene oxideunits ([0026]) to provide a dual function compound and provide substantially planar copper layers and filling small features without forming voids ([0032]).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated an alkylene oxide with EO/PO repeating units of Wang in the plating bath of Barbieri, as modified by En, OR En, as modified by Barbieri, in order to provide a dual function compound and provide substantially planar copper layers and filling small features without forming voids (Wang [0032]).
Claims 20, 24, 25, 28, 32, 34, 38, 39, and 42 rejected under 35 U.S.C. 103 as being unpatentable over Barbieri et al (US 4,555,315) in view of Sierakowski et al (US 2003/0111349 A1).
As to claims 20, 24, 32, Barbieri discloses a process for electrodeposition of copper (abstract) onto printed circuit boards (col. 1 lines 38-40, Example 1) the method comprising: 
	contacting a metalizing substrate (Example 1 circuit board) ; and 
	supplying electrical current to the electrolytic deposition composition to deposit copper on the substrate (col. 6 lines 4-14); 
	wherein the aqueous electrolytic composition comprises: 
		copper ions (col. 5 lines 54); 
		an acid (col. 5 line 55); 
		a suppressor (col. 5 line 57 polyethylene glycol); 
		an accelerator (as required by instant claim 14 – col 5 line 60 constituent (b))
		a quaternized poly(epichlorohydrin) (col. 5 line 62 repeating units as required by instant claim 24)  comprising n repeating units corresponding to structure 1N and p repeating units corresponding to structure IP:

    PNG
    media_image1.png
    162
    614
    media_image1.png
    Greyscale

1R2R3 wherein each of each of R2, R2 and R3 is independently selected from the group consisting of substituted or unsubstituted alkyl (col. 3 lines 62 methyl or ethyl)
	n is an integer between 3 and 35 (col. 3 lines 63-65 which overlap the instantly claimed ranges and thus prima facie obvious), 
	p is an integer between 0 and 25 (col. 3 lines 63-65 which overlap the instantly claimed ranges and thus prima facie obvious); 
	X is a halo substituent (Cl in structural formula); and 
	X- is a monovalent anion (Cl in structural formula col. 3), and wherein Q is 
	
    PNG
    media_image2.png
    107
    100
    media_image2.png
    Greyscale
 (See structural formula col. 3).
	Barbieri and En fail to explicitly disclose the use of a polar organic solvent in the plating bath.
	Sierakowski discloses using ethylene glycol in copper plating baths in order to reduce gas formation at the anode, reduce overall applied potential, and increase copper production rate ([Abstract [00471] as required by instant claim 32).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used ethylene glycol of Sierakowski in the plating bath of Barbieri, as modified by En, OR En, as modified by Barbieri, in order to reduce gas formation at the anode, reduce overall applied potential, and increase copper production rate.


As to claims 25 and 28, Barbieri discloses that R1, R2, or R3 are a lower alkyl between 1 and 3 atoms, (ethyl and methyl as cited above) but fails to explicitly disclose where R1, R2, or R3 as recited s selected from the group consisting of unsubstituted alkyl having at least three carbon atoms, hydroxyalkyl, dihydroxyalkyl, phenyl, hydroxyphenyl, dihy droxyphenyl, benzyl, hydroxyphenylmethyl and dihydroxyphenylmethyl. 
	However, providing an alkyl having at least three atoms is prima facie obvious due to the close structural similarity between an alkyl with 1 or 2 carbon atoms, i.e. providing a homolog by the addition of a CH2 group, and thus an expectation that the compounds similar in structure will have similar properties. See MPEP 2144.09.


As to claims 34, 38, and 42, Barbieri discloses A process for formulating an eleetrodeposition composition for electrodeposition of copper on a dielectric or semiconductor substrate, the process comprising (abstract note, this portion of the preamble does not further limit the formulation of the composition as instantly claimed and rather a recitation of the intended use of the composition) onto printed circuit boards (col. 1 lines 38-40, Example 1) the method combining in an aqueous medium (col. 2 lines 23-24 reciting “aqueous acidic copper electrolyte”: 
		copper ions (col. 5 lines 54); 
		an acid (col. 5 line 55); 
		a suppressor (col. 5 line 57 polyethylene glycol); 
		an accelerator (as required by instant claim 42 – col 5 line 60 constituent (b))


    PNG
    media_image1.png
    162
    614
    media_image1.png
    Greyscale

	wherein Q has a structure corresponding to NR1R2R3 wherein each of each of R2, R2 and R3 is independently selected from the group consisting of substituted or unsubstituted alkyl (col. 3 lines 62 methyl or ethyl)
	n is an integer between 3 and 35 (col. 3 lines 63-65 which overlap the instantly claimed ranges and thus prima facie obvious), 
	p is an integer between 0 and 25 (col. 3 lines 63-65 which overlap the instantly claimed ranges and thus prima facie obvious); 
	X is a halo substituent (Cl in structural formula); and 
	X- is a monovalent anion (Cl in structural formula col. 3), and wherein Q is 
	
    PNG
    media_image2.png
    107
    100
    media_image2.png
    Greyscale
 (See structural formula col. 3).
	Barbieri and En fail to explicitly disclose the use of a polar organic solvent in the plating bath.

	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used ethylene glycol of Sierakowski in the plating bath of Barbieri, as modified by En, OR En, as modified by Barbieri, in order to reduce gas formation at the anode, reduce overall applied potential, and increase copper production rate. As to the limitation of “the solution of poly(epihalohydrin)…comprising a polar organic solvent), through the inclusion of the ethylene glycol of Sierakowski, it would have been obvious to have mixed the two component together first then add it to the electroplating bath as the order of adding ingredients amounts to an obvious arrangement of formulating the plating bath (See MPEP 2144.04 IV C).


As to claim 39, Barbieri discloses that R1, R2, or R3 are a lower alkyl between 1 and 3 atoms, (ethyl and methyl as cited above) but fails to explicitly disclose where R1, R2, or R3 as recited s selected from the group consisting of unsubstituted alkyl having at least three carbon atoms, hydroxyalkyl, dihydroxyalkyl, phenyl, hydroxyphenyl, dihy droxyphenyl, benzyl, hydroxyphenylmethyl and dihydroxyphenylmethyl. 
	However, providing an alkyl having at least three atoms is prima facie.
Claims 22, 23, 36, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Barbieri, as modified by Sierakowski, as applied to claims 20 and 34 respectively above, and further in view of Wang et al (US 2004/0249177 A1).
As to claims 22, 23, 36, and 37, Barbieri fail to explicitly disclose additional repeating units of residues of at least one alkylene oxide selected from the group is listed in instant claim 5.
	Wang discloses additional repeating units of residues of at least one alkylene oxide with cyclid amine groups and epichlorohydrin ([0031]) using ethylene oxide and propylene oxideunits ([0026]) to provide a dual function compound and provide substantially planar copper layers and filling small features without forming voids ([0032]).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated an alkylene oxide with EO/PO repeating units of Wang in the plating bath of Barbieri, as modified by Sierakowski, in order to provide a dual function compound and provide substantially planar copper layers and filling small features without forming voids (Wang [0032]).

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Barbieri, as modified by En, OR En, as modified by Barbieri, as applied to claim 1 above, and further in view of Wang et al (US 2004/0249117 A1).
As to claim 15 and 16, Barbieri discloses the following concentration of the constituents of the electrolytic composition:
	Copper ions between 5 and 80 g/L (Example 1 col. 5 line 53 which falls within the instantly claimed range, col. 2 lines 26-28 which overlaps the instantly claimed range)

	A suppressor up to 4000 mg/L (example 1 col. 5 line 58 22 mg/L which falls within the instantly claimed range)
	The quaternized polyepihalohydrin between 1 and 100 mg/L (col. 5 line 62 13 mg/l).
	Barbieri discloses the acid “typically contain…about 180 to about 250 g/L sulfuric acid) and fails to discloses the concentration in a range of 5 to 80 g/L.
	Wang discloses the concentration of acid, such as sulfuric acid, in acidic copper electroplating baths is typically present in a range of 1 to300 g/L, 5-250 g/L, and preferably 10-180 g/L ([0034]). Wang further discloses using lower concentration of acids when plating a wafer with small apertures less than 20 g/L, or less than 10 g/L ([0035]).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a concentration of the acid as taught by Wang in the methods of plating the substrates of Barbieri, as modified by En, OR En, as modified by Barbieri, because lower concentrations are desired when plating with small apertures and thus prima facie obvious to have changes the concentration within the workable ranges. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Barbieri, as modified by En, OR En, as modified by Barbieri, as applied to claim 6 above, and further in view of McDonald (US 3,591,520)
As to claim 19, Barbieri discloses forming the quaternized polyepihalohydrin via reaction in a suitable solvent.
	Barbieri, as modified by En, OR En, as modified by Barbieri, fails to explicitly disclose structure I is bonded to a terminal hydroxyl oxygen of an alcohol.
	McDonald discloses formation of a quaternized polyepihalohydrin which upon the following reaction are complexed to a hydroxyl oxygen of an alcohol (col. 2 lines 1-31).
	Thus, it would have been obvious to one of ordinary skill in the art that the structure of the reaction of forming the quaternized polyepihalohydrin is bonded to a hydroxyl oxygen of an alcohol via the reaction in Barbieri as evidenced by McDonald when carrying out the reaction of forming quaternized polyepihalohydrins.

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable Barbieri, as modified by Sierakowski, as applied to claim 34 above, and further in view of Rosenberg ( US 4,007,098).
As to claim 41, Barbieri discloses forming the quaternized polyepihalohydrin via reaction in a suitable solvent, such as an alcohol.
	Barbieri, as modified by Sierakowski, fails the solution of quaternized poly(epihalohydrin) comprising a polar organic solvent is prepared by a process comprising reacting poly(epihalohydrin) in said polar organic solvent with a tertiary amine.	
	Rosenberg discloses reaction to form a quaternized polyepihalohydrin wherein once formed is used/added to the electroplating bath as is (see example 1). Rosenberg further discloses 
	Thus, it would have been obvious to one of ordinary skill in the art to have used the solution of quaternized poly(epihalohydrin) comprising a polar organic solvent is prepared by a process comprising reacting poly(epihalohydrin) in said polar organic solvent with a tertiary amine as taught in Barbieri through the use of alcohol as a solvent in Barbieri as taught by Rosenberg because Rosenberg discloses the reaction product once forms is usable as is to be added to the electroplating bath and alcohol solvents are suitable as such. Said modification amounts to a prima facie obvious change in the sequence of adding ingredients to the plating bath which results in the usable electroplating bath. See MPEP 2144.04 IV C See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
Allowable Subject Matter
Claims 26, 33, and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716.  The examiner can normally be reached on Monday to Friday, 9 am to 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 517-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LOUIS J RUFO/Primary Examiner, Art Unit 1795